SPRING CREEK HEALTHCARE SYSTEMS, INC. 55 Broad Street 15th Floor New York, NY10004 (646) 961-4459 November 8, 2012 Accounting Branch Chief Securities and Exchange Commission Washington D.C 20549 Attention:Craig Arakawa Re:Staff Letter dated November 1, 2012; SEC File No. 000-53339 As a result of your above mentioned letter we have filed on November 8, 2012, an amended Form 8-K with the required disclosures of Item 4.01 of Form 8-K. In connection with responding to your comments, the Company acknowledges that: ● The Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● Staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission (“Commission”) from taking any action with respect to the filing; and ● The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any additional questions, please do not hesitate to contact me. Sincerely, By: /s/Jan E. Chason Jan E. Chason Chief Financial Officer
